         Case 2:19-cv-12966-LMA-JCW Document 1 Filed 10/04/19 Page 1 of 10



0314-20518                                                                                   #1445069
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 IN THE MATTER OF THE COMPLAINT CIVIL ACTION NO:
 OF RIVER CONSTRUCTION, INC., AND
 THE RC 201 FOR EXONERATION       DISTRICT JUDGE:
 FROM OR LIMITATION OF LIABILITY
                                  MAGISTRATE JUDGE:


     COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY

         The Complaint of River Construction, Inc., as owner and operator of the barge RC 201

(hereinafter sometimes referred to as “Petitioner”), in a cause for exoneration from and/or

limitation of liability, civil and maritime, under Rule 9(h) of the Federal Rules of Civil Procedure

and Rule F of the Supplemental Rules of Admiralty and Maritime Claims, alleges upon

information and belief as follows:

                                                 1.

         At all times pertinent hereto, River Construction, Inc. was the owner and operator of the

barge RC 201, its equipment, tackle, apparel, fixtures, and furniture.

                                                 2.

         River Construction, Inc. is a Louisiana corporation organized under and existing by virtue

of the laws of the State of Louisiana.

                                                 3.

         The barge RC 201, is a 120-foot by 32 foot by 8-foot crane barge constructed of welded

steel.

                                                 4.

         Venue is proper in the United States District Court for the Eastern District of Louisiana

pursuant to Rule F(9) of the Supplemental Rules of Certain Admiralty and Maritime Claims.
      Case 2:19-cv-12966-LMA-JCW Document 1 Filed 10/04/19 Page 2 of 10



                                                5.

       On December 28, 2017, JaJuan Davis (“Mr. Davis”) was upon information and belief, an

employee of Bo-Mac Contractors, Ltd., and was in the course and scope of his employment while

performing work at the Shell Norco Manufacturing Complex marine terminal (“Shell Norco”),

located in Norco, Louisiana.

                                                6.

       On or about December 28, 2017, Mr. Davis alleges that he was utilizing a gangway at the

Shell Norco facility to access the barge KS-531. As Mr. Davis was crossing the gangway, he

alleges that one or more bolts on the gangway failed, causing Mr. Davis and the gangway to make

contact with the barge KS-531 (“the Incident”). Mr. Davis claims personal injury damages as a

result of the alleged Incident.

                                                7.

       On or about October 17, 2017, Petitioner, River Construction, Inc., was contracted by Shell

to perform work at the Shell Norco facility upon the gangway that is alleged to have been involved

in Mr. Davis’s incident occurring on December 28, 2017.

                                                8.

       On or about October 17, 2017, Petitioner performed work upon the gangway at issue from

the barge RC 201.

                                                9.

       The barge RC 201 was, at all material times, a seaworthy vessel.

                                               10.

       Petitioner used due diligence, to the extent it was legally obligated to do so, to make the

aforementioned vessel seaworthy, and it was prior to the casualty herein, tight, staunch, strong,




                                                2
      Case 2:19-cv-12966-LMA-JCW Document 1 Filed 10/04/19 Page 3 of 10



fully and properly manned, equipped, and supplied and in all respects seaworthy and fit for the

service in which it was engaged.

                                                  11.

        The Incident and alleged injuries or damages resulting from the aforementioned Incident

were not caused or contributed to by any fault, negligence, or lack of care on the part of Petitioner,

its owners or officers, or the barge RC 201, but were caused instead by the fault, negligence, and

lack of care of other parties or by circumstances beyond the control of Petitioner.

                                                  12.

       Petitioner denies that it or the barge RC 201 are liable to any extent for any damages, losses

and/or injuries, and in that regard, therefore, Petitioner is entitled to exoneration from liability for

all claims, damages, losses and injuries which may have been done, occasioned or incurred by any

reasons of the matters aforesaid.

                                                  13.

       In the alternative, and without admitting liability, Petitioner avers that in the event it or the

barge RC 201 should be held responsible to any person or parties, by reasons of the matters

aforesaid, Petitioner and the barge RC 201 are entitled to the benefits of the Limitation of Liability

Act as provided for in § 30501 through § 30512 of Title 46 of the United States Code and all laws

supplementary thereto and amendatory thereof.

                                                  14.

       All of the alleged losses, damages, and injuries resulting from the aforementioned incident

were done, occasioned and incurred without fault on the part of the Petitioner and/or without

Petitioner’s privity or knowledge.




                                                   3
      Case 2:19-cv-12966-LMA-JCW Document 1 Filed 10/04/19 Page 4 of 10



                                                 15.

       On December 19, 2018, Jajuan Davis and his wife, Shameka Thompson, filed a Petition

for Damages in the 29th Judicial District Court of Louisiana, Parish of St. Charles, entitled

“Shameka Thomas, et al v. Bo-Mac Contractors, Ltd. et al,” 85,620, Div. “C”.

                                                 16.

       On February 21, 2019, Defendant, Bo-Mac Contractors, Ltd., removed Mr. Davis and Mrs.

Thompson’s suit from the 29th Judicial District Court to the United States District Court for the

Eastern District of Louisiana pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. The matter was

assigned to United States District Judge Lance M. Africk, bearing civil no. 2:19-cv-01636.

                                                 17.

       On May 7, 2019, Mr. Davis and Mrs. Thompson filed a First Supplemental and Amending

Complaint, in the United States District Court for the Eastern District of Louisiana, naming

petitioner, River Construction, Inc. as a defendant.

                                                 18.

       On May 7, 2019, Shell Oil Company, Shell Chemical, LP and Bo-Mac Contractors, Ltd.

brought a Third-Party Complaint against Petitioner in the United States District Court for the

Eastern District of Louisiana.

                                                 19.

       On May 20, 2019, U.S. District Judge Lance M. Africk issued an Order remanding the

matter to the 29th Judicial District Court, Parish of St. Charles, Louisiana.

                                                 20.

       The parties known to have potential Claims against Petitioner resulting from the aforesaid

matters are:




                                                  4
Case 2:19-cv-12966-LMA-JCW Document 1 Filed 10/04/19 Page 5 of 10



  1.    Shameka Thompson wife of/and JaJuan Davis
        Through their attorney:
        Leo J. Palazzo
        Jason J. Markey
        Mario A. Arteago
        PALAZZO LAW FIRM
        732 Behrman Highway, Suite F&G
        Gretna, LA 70056

  2.    Shell Oil Company and Shell Chemical, LP
        Through their attorney:
        John F. Olinde
        Katharine R. Colletta
        Adelaida J. Ferchmin
        CHAFFE McCALL, LLP
        1100 Poydras Street, Suite 2300
        New Orleans, LA 70163

  3.    Bo-Mac Contractors, Ltd.
        Through its attorney:
        John F. Olinde
        Katharine R. Colletta
        Adelaida J. Ferchmin
        CHAFFE McCALL, LLP
        1100 Poydras Street, Suite 2300
        New Orleans, LA 70163

  4.    Navigators Insurance Company
        Through its attorney:
        Elton F. Duncan III
        Kelley A. Sevin
        Michael Wawrycki
        DUNCAN & SEVIN, LLC
        400 Poydras St., Suite 1200
        New Orleans, LA 70130

  5.    Liberty Insurance Underwriters, Inc.
        Through its attorney:
        Jeff D. Peuler
        Richard A. Cozad
        Morgan E. Kelley
        SCHOUEST, BAMDAS, SOSHEA & BENMAIER, PLLC
        365 Canal St., Suite 2730
        New Orleans, LA 70130




                                     5
Case 2:19-cv-12966-LMA-JCW Document 1 Filed 10/04/19 Page 6 of 10



  6.    Safe Harbor Access Systems II, LLC
        Through its attorney:
        Joseph Maselli, Jr
        Conrad Rolling
        PLAUCHE MASELLI PARKERSON, LLP
        701 Poydras Street, Suite 3800
        New Orleans, LA 70139

  7.    Zurich American Insurance Company
        Through its attorney:
        Thear J. Lemoine
        Ms. Taylor Lambert
        Collin D. Seipel
        Mark T. Tufts
        BROWN SIMS PC
        1100 Poydras Street, 39th Floor
        New Orleans, LA 70163

  8.    Travelers Property Casualty Company of America
        Through its attorney:
        Kenneth J. Gelpi, Jr.
        Ronald J. Kitto
        GORDON, ARATA, MONTGOMERY,
        BARNETT, McCOLLAM, DUPLANITIS & EAGIN, LLC
        201 St. Charles Ave., 40th Floor
        New Orleans, LA 70170

  9.    Lexington Insurance Company
        Through its attorney:
        Coleman T. Organ
        Michael J. Madere
        Scott McCormick
        ORGAN & ASSOCIATES
        909 Poydras St., Suite 3000
        New Orleans, LA 70112

  10.   Motiva Enterprises, LLC
        Through its registered agent:
        CT Corporation System
        3867 Plaza Tower Dr.
        Baton Rouge, LA 70816




                                        6
      Case 2:19-cv-12966-LMA-JCW Document 1 Filed 10/04/19 Page 7 of 10



         11.     Marmac, LLC
                 Through its registered agent:
                 Corporation Service Company
                 501 Louisiana Avenue
                 Baton Rouge, LA 70802

                                                21.

       Petitioner avers that at the termination of the voyage hereinabove described, the market

value of the barge RC 201 and the value of the Petitioner’s interest in said vessel, did not exceed

the sum of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000). Petitioner provides

the attached Affidavit of Value by Kyle Smith attached as Exhibit “A,” in support of this

contention. Furthermore, Petitioner avers that the value of the barge RC 201’s pending freight at

the end of the voyage in question was ELEVEN THOUSAND, THREE-HUNDRED EIGHTY-

EIGHT DOLLARS AND ZERO CENTS ($11,388.00).

                                                22.

       Petitioner has caused to be filed contemporaneously herewith, an Ad Interim

Stipulation/Letter of Undertaking, in appropriate form for the payment into Court, for the amount

of Petitioner’s interest in the barge RC 201 and its pending freight at the close of the voyage

aforementioned, together with interest at the rate provided by law from the date of said Ad Interim

Stipulations and for costs; in addition, Petitioner is prepared to give a bond or stipulation for any

amount in excess of the Ad Interim Stipulations as may be ascertained and determined to be

necessary under Orders of this Court, as provided by the laws of the United States and the Federal

Rules of Civil Procedure.

                                                23.

       This Complaint is filed within six (6) months of first receipt of a claim in writing, that is

subject to a shipowner’s protections under 46 U.S.C. § 30501, et seq., arising from the




                                                 7
       Case 2:19-cv-12966-LMA-JCW Document 1 Filed 10/04/19 Page 8 of 10



aforementioned incident, which revealed a reasonable possibility that the claim may exceed the

value of the barge RC 201 and its pending freight.

                                                   24.

        The barge RC 201 has not been arrested or attached within six (6) months after the Petitioner

received the first written notice of a claim as aforesaid.

                                                   25.

        Petitioner avers that claims have been or may be asserted against it in amounts exceeding the

total sum Petitioner may be required to pay under the laws of the United States relating to the

exoneration from or limitation of a shipowner’s liability.

                                                   26.

        All and singular the premises are true and correct and within the admiralty and maritime

jurisdiction of this Honorable Court, pursuant to Rule 9(h) of the Federal Rules of Civil Procedure,

28 U.S.C. §1333, and Rule F of the Supplemental Rules for Admiralty and Maritime Claims of the

Federal Rules of Civil Procedure.

        WHEREFORE, Petitioner prays:

                (a)     That this Court accept Petitioner’s Ad Interim Stipulation/Letter of

        Undertaking, as security for the barge RC 201, and her pending freight, which total the

        amount of TWO HUNDRED SIXTY-ONE THOUSAND, THREE HUNDRED EIGHTY-

        EIGHT DOLLARS ($261,388.00) and cause the attached Order Approving Petitioner’s Ad

        Interim Stipulation to be issued;

                (b)     That this Court make an order directing the issuance of a monition and notice

        to all persons claiming damages for any and all loss of life, personal injury, destruction,

        property damage, or loss occasioned or incurred by, or resulting from the aforesaid casualty




                                                    8
Case 2:19-cv-12966-LMA-JCW Document 1 Filed 10/04/19 Page 9 of 10



or other occurrences, as hereinabove described, or during the voyage on which the barge RC

201 was then engaged, citing them, and each of them to file their respective claims with the

Clerk of this Honorable Court, and to serve copies of said claims upon the attorney for the

Petitioner, on or before the time fixed by this Honorable Court in the monition or be forever

barred and permanently enjoined from making and filing any such claims, to make due proof

of their respective claims thereafter before a commissioner or this Honorable Court as this

Honorable Court may later direct, and also to appear and answer the allegations of this Petition

according to the laws, rules and practices of this Honorable Court at or before a certain time

to be fixed by the monition.

       (c)     That this Court issue an injunction, restraining the prosecution of all suits,

actions and proceedings already begun to recover for damages sustained, arising out of or

resulting from the incident or other occurrences, as hereinabove described, or arising out of

the contractual obligations which the barge RC 201 was engaged, and restraining the

commencement or prosecution hereafter of any suit, action or legal proceedings of any nature

or description whatsoever, except in the present proceedings, against Petitioner or its agents

or representatives or any other person whatsoever, for whom Petitioner may be responsible or

the barge RC 201 in respect of any claim or claims arising out of the alleged incident

occurring on or about December 28, 2017, along with the aforesaid occurrence.

       (d)     That this Court, assuming that a claim is filed against Petitioner, as well as the

             barge RC 201 in this proceeding, adjudge:

             (i.) That Petitioner is not liable to any extent for any loss of life, injury,

                 destruction, property damage or loss, or for any claim whatsoever, in any way

                 arising out of or consequent upon the aforesaid occurrence;




                                           9
Case 2:19-cv-12966-LMA-JCW Document 1 Filed 10/04/19 Page 10 of 10



          (ii.) Alternatively, if Petitioner shall be adjudged liable, that such liability be

              limited to the amount or value of Petitioner’s interest in the barge RC 201

              and her pending freight immediately after the voyage, on which the aforesaid

              occurrence(s) took place, and that the money paid or secured to be paid as

              aforesaid, be divided pro rata among such Claimants as may duly prove their

              claims, if any, before this Court or a commissioner, if one be appointed,

              saving to all parties, any priorities to which they may be legally entitled, and

              that a decree may be entered discharging Petitioner from all further liability;

              and

         (iii.) That Petitioner have such other and further relief as the justice of the cause

              may require.



                           Respectfully submitted:
                           /s/ Salvador J. Pusateri
                           Salvador J. Pusateri, T.A. (#21036)
                           Aaron B. Greenbaum, (#31752)
                           Rowen F. Asprodites (#33135)
                           Marcus K. Pierre (#38372)
                           PUSATERI, JOHNSTON, GUILLOT &
                           GREENBAUM, LLC
                           1100 Poydras Street, Suite 2250
                           New Orleans, LA 70163
                           Telephone: 504-620-2500
                           Facsimile: 504-620-2510
                           Salvador.Pusateri@pjgglaw.com
                           Aaron.Greenbaum@pjgglaw.com
                           Rowen.Asprodites@pjgglaw.com
                           Marcus.Pierre@pjgglaw.com
                           ATTORNEYS FOR PETITIONER-IN-LIMITATION,
                           RIVER CONSTRUCTION, INC.




                                        10
